DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the contact surface" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the contact surface” will be interpreted as “a contact surface”.  Further, claims 2-19 are rejected since they depend from claim 1.

Claim 3 recites the limitation "the plasma treatment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action claim 3 will be interpreted as depending from claim 2, which defines “a plasma treatment”.

The term "gradually" in claim 8 is a relative term which renders the claim indefinite.  The term "gradulally" is not defined by the claim, the specification does not For the purposes of this office action, “a depth that gradually decreases” will be interpreted as “a depth that decreases”.  Further, claim 9 is rejected since it depends from claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20-2012-0002088, see Machine Translation) in view of Butzmann et al. (US 2016/0149168).
Regarding claim 1, Kim et al. discloses in Figs 1-10, a battery case (ref 1000, Fig 10) comprising a container (ref 1301) having an opening (depicted in Figs 10, 1) and a sink (depicted in Figs 10, 1) configured to accommodate an electrode assembly (P6/L1, cells), wherein the electrode assembly comprising a positive electrode (P5/last ¶) and a negative electrode (P5/last ¶), and a cover (ref 1101) having a contact portion configured to contact with the container to cover the opening of the container (ref 1301), wherein at least one of the container (ref 1301) or the cover (ref 1101) comprises a polymer base material (P6/¶7), the container (ref 1301) comprises a bottom wall and side walls (Figs 10, 1), the bottom wall and the side walls are integrated (Figs 10, 1) to form the sink (Figs 10, 1) and the opening (Figs 10, 1) opposed to the bottom wall (Figs 10, 1), and a concavo-convex edge feature (refs 1200, 1400) is positioned on at least one portion (Figs 3-10) of an end face (Figs 3-10) of the side walls (Figs 3-10) 
Kim et al. does not explicitly disclose the concavo-convex edge feature is nanometer size.
Butzmann et al. discloses in Figs 1-9, a battery receptacle ([0001]) including a cover (ref 160) and housing (ref 130) sealed via nano molding technology ([0044], incorporating nano-sized sealing tech).  This configuration enhances the sealing of the housing and cover ([0044]).
Butzmann et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concavo-convex edge feature disclosed by Kim et al. of nano-scale as disclosed by Butzmann et al. to enhance the sealing of the structure, thereby enhancing overall structural integrity of the battery.

Regarding claims 2 and 3, modified Kim et al. discloses all of the claim limitations as set forth above.  Further, regarding the recitation of a method of making said battery case, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior 

Regarding claims 4-6, modified Kim et al. discloses all of the claim limitations as set forth above.  However, the reference does not explicitly disclose the nanometer-size concavo-convex edge feature has a ratio of a depth with reference to a width of greater than or equal to 20 percent, the nanometer-size concavo-convex edge feature has a width of about 10 nanometers to about 100 nanometers and a depth of about 2 nanometers to about 50 nanometers, and the at least one portion of the end face of the side walls or the at least one portion of the contact surface of the contact portion of the cover configured to contact at least one portion of the end face has a water contact angle of less than about 5 degrees.  Namely, the reference does not explicitly disclose the explicit concavo-convex dimensions/aspect ratio/contact angle as set forth in the claims.  As the battery case cost of construction and bond strength/structural integrity are variables that can be modified, among others, by adjusting said dimensions of the concavo-convex structure, with said battery case cost of construction and bond strength/structural integrity both varying as the dimensions of the concavo-convex structure is varied (see Kim et al., P1/Abstract, P3/¶11-12, P4/¶9-11), the precise dimensions of the concavo-convex structure would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed dimensions of the concavo-convex structure cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 7, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a millimeter-size recess portion (shape depicted in Fig 10, wrt ref 1301 detail) and corresponding protrusion (shape depicted in Fig 10, wrt ref 1301 detail) configured to engage each other (Fig 10) and positioned on at least one portion (shape depicted in Fig 10, wrt ref 1301 detail) of the end face of the side walls (shape depicted in Fig 10, wrt ref 1301 detail) configured to form the opening (Fig 10) and on at least one portion (shape depicted in Fig 10, wrt ref 1101 detail) of the contact surface of the contact portion of the cover (ref 1101) configured to contact (shape depicted in Fig 10, wrt ref 1101 detail) at least one portion of the end face (shape depicted in Fig 10, wrt ref 1301 detail).

Regarding claim 8, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the millimeter-size recess portion (depicted in Fig 10 detail) and corresponding protrusion have a right triangular shape in their vertical cross-section (depicted in Fig 10 detail), and wherein the corresponding protrusion has a 
The reference does not explicitly disclose the recess portion proximate to the sink recedes perpendicularly into the side walls to a set depth and has a depth that decreases from the set depth as it goes nearer to the outsides of the container to form an oblique shape in the vertical cross-section, and 
However, this is merely a change in dimension and shape from that of the disclosed reference.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the shape of the walls of the container and cover at the adjoining portion of each corresponds to a tightness/secureness of sealing between the container and cover and that many design parameters are taken into consideration when determining the shape and dimensions of the adjoining portions of the container walls and cover.  Further, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the container (ref 1000) further comprises at least one partition wall (depicted in Fig 1) that divides the inside of the sink (Figs 1, 10) into two or more spaces (depicted in Fig 1, 10).

Regarding claim 11, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the polymer base material comprises a polymer comprising polypropylene (P6/¶7).


Regarding claim 14, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the container (ref 1301) and the cover (ref 1101) are made by a molding process (P6/ last 3 ¶), and each include the same (P6/¶7) or a different polymer base material (P6/¶7).

Regarding claim 15, modified Kim et al. discloses all of the claim limitations as set forth above.  Further, the case of modified Kim et al. is comprises of the same materials of the instant claim.  It is, therefore, substantially the same as the case of the instant claim, and as such, will inherently display recited properties (“a water vapor transmission rate of less than 0.05 gram per square meter per day measured at a thickness of 1 millimeter, at 38 *C under relative humidity of 100% according to ISO 15106 or ASTM F1249”).  See MPEP 2112.
Further, the courts have found where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).



Regarding claim 17, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the battery further comprises an electrolyte solution (P5/last ¶) in the sink (Fig 10, P5/last ¶).

Regarding claim 18, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the electrode assembly (P6/L1) is for a rechargeable lithium battery (P2/§ background art, ¶ 1).

Regarding claim 19, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the container (ref 1301) and the cover (ref 1101) of to the battery case (ref 1000) are adhered to one another with an adhesive (Fig 8, ref 1500, P9/¶1-7).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20-2012-0002088, see Machine Translation) in view of Butzmann et al. (US 2016/0149168) as applied to claim 1 above, and further in view of Tsukasa et al. (JP 2014/197461, see Machine Translation).

Tsukasa et al. discloses in Figs 1-4, a battery (ref 1) including an outer packaging (ref 100) that is treated with plasma treatment with gases argon/oxygen (Abstract, [0016], [0017]).  This enhances the adhesive nature of the package and enhances workability and sealing of the battery (Abstract, [0004]-[0009]).
Tsukasa et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art the time of filing to incorporate the plasma treatment disclosed by Tsukasa et al. into the structure of Kim et al. to enhance the adhesive nature of the container enhancing workability and sealing of the battery.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20-2012-0002088, see Machine Translation) in view of Butzmann et al. (US 2016/0149168) as applied to claim 11 above, and further in view of Ijuin (US 2017/0141362).
Regarding claims 12 and 13, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the polymer base material further comprises a moisture barrier material (P5/¶4) dispersed in the polymer base material (P5/¶4, P6/¶7), the moisture barrier material comprising an inorganic material (P5/¶4), but does not 
Ijuin discloses in Figs 1-4, a battery (Abstract) including a packaging material (ref 10) including a resin layer (ref 13) including silica and graphite ([0073]).  This configuration enhances moisture resistance and elasticity of the packaging material ([0066], [0073]).
Ijuin and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the silica and graphite resin layer disclosed by Ijuin into the structure of Kim et al. to enhance moisture resistance and elasticity of the case, thereby enhancing overall battery structural integrity and performance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20-2012-0002088, see Machine Translation) in view of Butzmann et al. (US 2016/0149168) as applied to claim 1 above, and further in view of Yamada et al. (US 2009/0098417).
Regarding claim 19, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the container and the cover of to the battery case are adhered to one another with a resin adhesive.

Yamada et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the adhesive disclosed by Yamada et al. into the structure of Kim et al. to enhance the sealing of the container and cover.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725